SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 TECHPRECISION CORPORATION (Name of Subject Company (Issuer)) TECHPRECISION CORPORATION (Name of Filing Person (Offeror and Issuer)) Options to Purchase Common Stock, Par Value $0.0001 per Share (Title of Class of Securities) (CUSIP Numbers of Class of Securities) (Underlying Common Stock) Richard Fitzgerald Chief Financial Officer 3477 Corporate Drive, Suite 140 Center Valley, PA 18034 (484) 693-1700 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing persons) Copies to: William Scari, Esq. Pepper Hamilton LLP 400 Berwyn Park 899 Cassatt Road Berwyn, PA 19312-1183 (610) 640-7835 Calculation of Filing Fee Transaction Valuation* Amount of Filing Fee** * The “transaction valuation” set forth above is based on the value of the Common Stock of Techprecision Corporation on June 27, 2011 and assumes that all outstanding options eligible for tender, covering an aggregate of2,046,661 shares of Common Stock of Techprecision Corporation, will be exchanged pursuant to this Offer, which may not occur.The transaction valuation set forth above was calculated for the sole purpose of determining the filing fee, and should not be used or relied upon for any other purpose. ** The amount of the filing fee, calculated in accordance with Rule 0-11 under the Securities Exchange Act of 1934, as amended, as modified by Fee Advisory 5 for fiscal year 2011 equals $116.10 per $1,000,000 of transaction valuation. ¨ Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: N/A Filing Party: N/A Form or Registration No.: N/A Date Filed: N/A ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes to designate any transactions to which the statement relates: ¨ third party tender offer subject to Rule 14d-1. þ issuer tender offer subject to Rule 13e-4. ¨ going-private transaction subject to Rule 13e-3. ¨ amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer.¨ -2- ITEM1.SUMMARY TERM SHEET. The information set forth under the caption “Summary Term Sheet” in the Offer by Techprecision Corporation to Amend Outstanding Stock Options to Permit Cashless Exercise dated June 29, 2011 attached hereto as Exhibit (a)(1)(i)(the “Offer to Amend”)is incorporated herein by reference. ITEM2. SUBJECT COMPANY INFORMATION. (a) Name and Address.The name of the issuer is TechPrecision Corporation.The address of the Company’s principal executive offices is 3477 Corporate Drive, Suite 140, Center Valley, PA 18034.Its telephone number is (484) 693-1700. (b) Securities.This Tender Offer Statement on Schedule TO relates to an offer (the “Offer”) by the Company to amend outstanding options to purchase shares of the Company’s common stock (the “Options”) to allow for the cashless exercise of the Options upon the terms and conditions set forth in the Offer to Amend and the related Election Form: Offer to Amend Options attached hereto as Exhibit (a)(1)(ii) (the “Election Form”). (c) Trading Market and Price. The Company’s common stock is traded on the Over the Counter Bulletin Board under the symbol “TPCS”. The following table sets forth the high and low bid quotations per share of our common stock as reported on the OTC Bulletin Board for the last two completed fiscal years as well as the first fiscal quarter of the current fiscal year through June 27, 2011(all prices shown in dollars per share): High Low Fiscal Year Ended March 31, 2010 First Fiscal Quarter (three months ended June 30, 2009) Second Fiscal Quarter (three months ended September 30, 2009) Third Fiscal Quarter (three months ended December 31, 2009) Fourth Fiscal Quarter (three months ended March 31, 2010) Fiscal Year Ended March 31, 2011 First Fiscal Quarter (three months ended June 30, 2010) Second Fiscal Quarter (three months ended September 30, 2010) Third Fiscal Quarter (three months ended December 31,2010) Fourth Fiscal Quarter (three months ended March 31, 2011) Fiscal Year Ended March 31, 2012 First Fiscal Quarter through June 27, 2011 The information contained in Item 5 of the Company’s Annual Report on Form 10-K for the year ended March 31, 2011 filed with the Securities and Exchange Commission (“SEC”) on June 29, 2011 (the “Form 10-K”) included herewith as Exhibit (a)(2) is incorporated herein by reference. ITEM3. IDENTITY AND BACKGROUND OF FILING PERSON. (a) Name and Address. The Company is the filing person and the issuer. The business address and business telephone number of the Company are set forth under Item2(a) above, and is incorporated herein by reference. Information regardingthe persons who are directors and/or officers and/or controlling persons of the Company is included in the Company’s Definitive Proxy Statement on Schedule 14A filed with the SEC on October 19, 2010 (the “Proxy Statement”) which is included herewith as Exhibit (a)(3) and incorporated herein by reference. -3- ITEM4. TERMS OF THE TRANSACTION. (a) Material Terms. The information set forth in the Offer to Amend under the captions “Summary Term Sheet” and “The Offer” is incorporated herein by reference. (b) The information set forth in the Offer to Amend under Section 4 (“Interests of Directors and Officers; Transactions and Arrangements Concerning Securities”) is incorporated herein by reference. ITEM5.PAST CONTRACTS, TRANSACTIONS, NEGOTIATIONS AND AGREEMENTS. The information set forth in the Offer to Amend under Section 4 (“Interests of Directors and Officers; Transactions and Arrangements Concerning Securities”) and Section 10 (“Techprecision Stock Option Plan”) is incorporated herein by reference. In addition, the Techprecision Corporation 2006 Long-term Incentive Plan, as restated on July 27, 2008, (the “Plan”) pursuant to which the Options have been granted, is attached hereto as Exhibit (d)(1) and contains information regarding the subject securities. ITEM6.PURPOSES OF THE TRANSACTION AND PLANS OR PROPOSALS. (a) The information set forth in the Offer to Amend under Section 3 (“Background and Purpose of the Offer; Material Effects of the Offer; Position of Board”) is incorporated herein by reference. (b) Not applicable. (c) The information set forth in the Offer to Amend under Section 3 (“Background and Purpose of the Offer; Material Effects of the Offer; Position of Board”) is incorporated herein by reference. ITEM7. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. (a) The information set forth in the Offer to Amend under Section 9 (“Source and Amount of Funds”) is incorporated herein by reference (b) The information set forth in the Offer to Amend under Section 8 (“Conditions of the Offer”) is incorporated herein by reference (d) Not applicable ITEM8. INTEREST IN SECURITIES OF THE ISSUER. (a) The information set forth in the Offer to Amend under Section 4 (“Interests of Directors and Officers; Transactions and Arrangements Concerning Securities”) and in the Proxy Statement is incorporated herein by reference. (b) The information set forth in the Offer to Amend under Section 4 (“Interests of Directors and Officers; Transactions and Arrangements Concerning Securities”) is incorporated herein by reference. ITEM9. PERSONS/ASSETS RETAINED, EMPLOYED, COMPENSATED OR USED. (a) Not applicable. ITEM10. FINANCIAL STATEMENTS. (a) The information set forth in the Offer to Amend under Section 11 (“Financial Information”) and Item 8 (“Financial Statements and Supplementary Data”) of the Form 10-K are incorporated herein by reference. -4- (b) Not applicable. ITEM11. ADDITIONAL INFORMATION. The Company is required to comply with federal and state securities laws and tender offer rules.The information set forth in the Offer to Amend under Section 12 (“Legal Matters; Regulatory Approvals”) is incorporated herein by reference. ITEM12. EXHIBITS. (a)(1)(i) Amend Outstanding Stock Options to Permit Cashless Exercise dated June 29, 2011 (a)(1)(ii) Election Form: Offer to Amend Options (a)(2) TechPrecision Corporation’s Annual Report on Form 10-K for the year ended March 31, 2011 (incorporated by reference to the document as filed with the SEC on June 29, 2011) (a)(3) TechPrecision Corporation’sDefinitive Proxy Statement on Schedule 14A (incorporated by reference to the document as filed with the SEC on October 19, 2010) (d)(1) 2006 Long-term Incentive Plan, as restated on July 27, 2008 (incorporated by reference to Appendix A to the Company’s Information Statement on Schedule 14C, filed with the Commission on January 23, 2007 and incorporated herein by reference) (g) None. (h) None. ITEM13. INFORMATION REQUIRED BY SCHEDULE 13E-3. Not applicable. -5- SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. TECHPRECISION CORPORATION By:/s/ Richard F. Fitzgerald Name: Richard F. Fitzgerald Title: Chief Financial Officer Date:June 29, 2011 -6- Exhibit Index (a)(1)(i) Amend Outstanding Stock Options to Permit Cashless Exercise dated June 29, 2011 (a)(1)(ii) Election Form: Offer to Amend Options -7- Exhibit (a)(1)(i) TECHPRECISION CORPORATION 3477CORPORATE DRIVE, SUITE 140 CENTER VALLEY, PA 18034 (484) 693-1700 OFFER BY TECHPRECISION CORPORATION TO AMEND OUTSTANDING STOCK OPTIONS TO PERMIT CASHLESS EXERCISE This Offer and Withdrawal Rights Will Expire On Friday, July 28, 2011 at 5:00 P.M., Eastern Daylight Time, Unless the Offer is Extended. June 29, 2011 Techprecision Corporation (“us” or “we” or “Techprecision”), hereby offers to amend outstanding options to purchase shares of our common stock (the “Options”) that have not expired or terminated as of the date of expiration of this Offer (as defined below).We will amend such Options upon the terms and conditions set forth in this document and in the attached election form, which together constitute the terms of the Offer (the “Offer”).The proposed amendment will permit the holder of the Option to exercise the Option through a cashless exercise.Following such amendment, the holder of the amended Option may exercise the Option without paying the exercise price in cash, and a portion of the stock received upon exercise of the Option will be used to pay the exercise price and any required tax withholdings, as described in Section 7.If you desire to accept the Offer, you should complete and sign the attached election form (or a facsimile copy of the attached election form) in accordance with the instructions set forth in the attached election form, and fax, mail or deliver it and any other required documents to us care of our Chief Financial Officer at fax number (267) 373-1640 or at 3477 Corporate Parkway, Suite 140, Center Valley, PA 18034. Upon consummation of the Offer, we will have amended 2,046,661 Options, approximately 100% of the Options issued and outstanding as of March 31, 2011 under the Techprecision Corporation 2006 Long-Term Incentive Plan (the “Plan”).We invite all of you to participate in this Offer as a participant (“Participant”) and an option holder. This document and the attached election form set forth the terms and conditions upon which the Offer is made and provides important information concerning the Offer, Techprecision, and the Plan.You are urged to read the following carefully before making any decision to agree to amend or refrain from agreeing to amend all or any of your Options.Questions or requests for assistance or for additional copies of this document or the election form should be directed to Richard Fitzgerald, Chief Financial Officer at (484) 693-1702 or Fitgeraldr@techprecision.com. TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS 2 SUMMARY TERM SHEET 3 THE OFFER 6 Section1.
